Rehearing denied September 25, 1928.                   ON PETITION FOR REHEARING.                          (270 P. 474.)
A petition for rehearing directs attention to a misdescription of the real property of defendant Clara A. Busse. *Page 587
The first sentence of the second paragraph of the memorandum of the opinion will be changed so as to read as follows:
Defendant Clara A. Busse pleaded, in effect, as an equitable defense to the complaint of plaintiffs, that Clara A. Busse and Henry Busse are the owners of an undivided one-half interest each in fee simple of the property described in the complaint and that she and Henry Busse have been such owners since April, 1916.
The last part of the opinion will be changed so as to read as follows: The interest of Henry Busse in the property is not involved herein. The decree of the Circuit Court is reversed and the deed from Coos County to L.D. Gordon and W.S. Wills of October 27, 1923, should be canceled and set aside as to the one-half interest of Clara A. Busse in said real estate, and decree to be void as to said one-half interest.
Defendant Clara A. Busse's title to an undivided one-half interest in and to the east twenty-five feet of lot 5, block 17 of the Town of Marshfield, Coos County, Oregon, according to the Hall plat, on file in the office of the county clerk of said county, should be quieted upon payment of all taxes, interest, penalties, cost and charges, on account of taxes on said one-half interest due to Coos County and R.H. Coshun from defendant Clara A. Busse, within sixty days after the entry of the mandate herein in the Circuit Court, as prayed for in defendant's answer. In the event that defendant fails to make such payment her answer should be dismissed. In other respects we adhere to the former opinion.
REHEARING DENIED. *Page 588